Citation Nr: 0810737	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary asbestosis 
and asbestos related pleural disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


INTRODUCTION

The veteran had active service from January 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2006, the Board affirmed the RO's decision in this 
claim.  The veteran appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In September 2007, the VA General Counsel and the veteran's 
representative filed a motion with the Court.  The Court 
approved the joint motion in October 2007, vacating and 
remanding the Board's decision in this case.


FINDING OF FACT

The veteran's alleged pulmonary asbestosis and asbestos 
related pleural disease began many years after service and 
was not caused by any incident of service, including alleged 
asbestos exposure.  


CONCLUSION OF LAW

Pulmonary asbestosis and asbestos related pleural disease, 
claimed as due to asbestos exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A.  §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the joint motion of September 2007, the parties did not 
dispute the factual background the Board cited in the April 
2006 decision, nor did it dispute the law as applied by the 
Board in April 2006.  Instead, it appears that the joint 
motion disputes the Board's factual findings regarding this 
case, which the Board will address below. 

As the Board noted in April 2006, service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease that was 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under the DVB 
Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9, see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the veteran claims that he was exposed to 
asbestos during his active duty.

In the April 2006 Board decision, it was noted that the RO 
obtained the veteran's service personnel records (SPRs), and 
they contain no evidence of the veteran being exposed to 
asbestos nor indications that the veteran's work during 
service would have lead him to "extensive" exposure to 
asbestos.  

The parties of the joint motion appear to dispute the Board's 
finding that the SPRs contain no evidence of the veteran 
being exposed to asbestos nor indications that the veteran's 
work during service would have lead him to "extensive" 
exposure to asbestos.  The parties of the joint motion, 
citing "McGinnis" (this appears to be a misspelling of the 
Court's decision in McGinty v. Brown, 4. Vet. App. 428 
(1993), both considered and cited in the Board's April 2006 
decision), finds that the Board found no evidence of 
"extensive exposure to asbestos" during service which, 
without further reasons or bases, similarly to the decision 
in McGinty, "prevents effective judicial review".  Joint 
Motion at page six.

The basis for this finding by the parties of the joint motion 
is very unclear.  The Board in April 2006, citing the SPRs, 
found no "extensive" exposure to asbestos.  The review of 
SPRs would appear to the undersigned to be a reason and a 
bases to find no extensive exposure to asbestos during 
service.  Based on the above, it appears that the parties of 
the joint motion are overturning a finding of the Board which 
was based on a review of evidence.   

In any event, if the parties of the joint motion require more 
reasons and bases for the determination that the veteran's 
exposure to asbestos was not "extensive", beyond the above, 
the Board need look no further than the veteran's own 
testimony.  At the hearing before the Board in January 2006, 
the veteran never clearly indicates direct exposure to 
asbestos, that he was ever required to work with asbestos, or 
that he was ever required to remove asbestos from buildings.  
The veteran contends that he may have been exposure to 
asbestos in the building he worked in or the machinery he 
worked with.  Transcript at pages three and fourth.  The fact 
that the veteran states he "thinks" he was exposed to 
asbestos during service clearly indicates his own nonclarity 
regarding this critical issue.  Importantly, the veteran 
never clearly indicates direct physical contact with asbestos 
in service, leading the Board to the finding that veteran's 
exposure to asbestos was not "extensive".

Most importantly, the undersigned has had the opportunity to 
speak with the veteran directly, at hearing, and listen to 
his testimony (the transcript is of record).  The parities of 
the joint motion have not.  In this regard, the undersigned 
would not dispute the veteran's own belief that his current 
disorder is related to service.  In this sense, the veteran's 
"creditability" is not at issue.  However, his statements 
regarding how he was exposed to asbestos during service were 
very vague and unclear at hearing.  He seem to base this 
belief on what he has been "told by EPA" (transcript at 
page three) and asks the VA to investigate how much asbestos 
was used as insulation and in the circuitry boards 
(transcript at page four).  His statements regarding how he 
was exposed to asbestos appear based on what he was told or 
learned many years after service.  In regards to the issue of 
how he was exposed to asbestos or in what quantities of 
asbestos he was exposed to, the veteran's testimony is found 
to provide evidence against his own claim.  
 
Additionally, the veteran's service medical records (SMRs) 
show no complaints, findings, or diagnoses of any lung 
disorders.  Evaluations of the veteran during service make no 
reference to any such disorders, or indications of such 
disorders.  His induction and separation examinations are 
negative for lung disorders.  

Clearly, the service records provide evidence against this 
claim.  In fact, in his discharge evaluation of November 
1964, the veteran denied he had any shortness of breath, 
providing more negative evidence against this claim.  This 
finding does not dispute or reject the possibility that a 
lung disorder can begin years after service based on asbestos 
exposure, but simply states that the service medical records 
provide evidence against this claim. 

After leaving active service in 1964, the veteran worked in 
several jobs in different fields, as the veteran described in 
his chart presented to the Board, with asbestos exposure 
after service for many years.  

The Board finds that these facts provide more negative 
evidence against this claim as they indicate: (1) that the 
veteran was able to function well after service; and (2) 
asbestos exposure after service. 

The joint motion disputes the finding above by indicating 
that the Board "appears to have accepted Appellant's lay 
testimony regarding his potential for exposure to asbestos 
after service, but sub silentio, rejected his theories of in-
service exposure."  Joint Motion at page 5. 

The basis of this finding from the parties of the joint 
motion, based on the two findings of the Board in April 2006, 
is very unclear.  The Board simply stated what the veteran 
himself does not dispute: (1) that he worked for years after 
service without a pulmonary problem; and (2) he was exposure 
to asbestos after service.  The fact that the veteran 
accepted compensation for his post-service asbestos exposure 
would appear to make this second finding indisputable.  Most 
importantly, however, the Board, in making these two findings 
above, did not explicitly or implicitly reject the veteran's 
theories of in-service exposure. 

The question of whether the veteran was exposed to asbestos 
in service is not the critical issue in this case (based on 
the fact that the veteran served on active duty more forty 
years ago, the Board finds that a remand by the Board to the 
RO will never resolve this issue).  The critical issue in 
this case is whether it is at least as likely as not that the 
veteran's current disorder was caused by his military 
service.  In this regard, the Board must look to all facts in 
this case, including the critical fact that the veteran was 
able to function well for decades after service and that he 
had, by his own admission, significant asbestos exposure 
after service and, based on his own testimony and a review of 
the record, limited (if any) exposure to asbestos during 
service.     

The veteran claims to have been diagnosed with asbestosis in 
1997, 33 years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  This fact provides evidence against 
his claim, for other reasons that will be cited below.       

The medical evidence the veteran has submitted does not 
support his belief that the disorder is related to his 
service, providing more evidence against this claim.  For 
example, the March 1998 medical report of "R.J.M.", M.D., 
notes exposure to asbestos insulation materials while working 
in maintenance repair as a painter in various positions from 
1961 through the 1980's.  It was noted that the exposure 
occurred on a "regular basis."  

The Board finds that Dr. M's finding of "significant" 
exposure to asbestos is correct in terms of the post-service 
exposure (which the veteran has been very vague about in his 
statements to the VA).  The veteran's testimony and service 
records would refute a finding of "significant" exposure 
during service.  The Board must note his long length of 
exposure after service as well. 

Overall, the Board finds this report provides evidence 
against the claim as it indicates that the majority of the 
veteran's exposure to asbestos was well after service (1964 
though the 1980's).

Once again, it is important for the veteran and the parties 
of the joint motion to understand that the Board is not 
disputing the fact that the veteran may have been exposure to 
asbestos of some kind during service (at this late date, the 
Board finds that it would be impossible for the VA to refute 
the fact that the veteran was exposed to asbestos during 
service), but simply that the Board, as a factual finding, 
has determined that evidence the veteran himself has 
submitted provides evidence against his own claim.

As the veteran testified before the Board, he has received 
compensation for his disability on the basis of post-service 
exposure to asbestos, providing more evidence against this 
claim.

The medical articles submitted by the veteran in this case do 
not support the theory of entitlement in light of the 
evidence cited above.  The Board notes that, with regard to 
medical treatise evidence, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
veteran is not accompanied by the opinion of a medical expert 
that clearly supports this claim, but instead indicates post-
service asbestos exposure.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

With respect to the veteran's own contentions, and his 
spouse, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 
`	
Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a finding that a pulmonary condition is related to 
exposure to asbestos more than 40 years ago is not a 
condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).

The Board finds that the weight of the competent evidence 
demonstrates that the veteran's current disorder began many 
years after service and was not caused by any incident of 
service, including asbestos exposure.  The Board finds that 
the service and post-service medical records provides 
negative evidence against this claim, indicating a condition 
that began many years after service.  The condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is clearly against the claim 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection must be 
denied.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in October 2002 and November 2001, as well as 
information provided in the December 2003 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In an October 2002 report of contact, the veteran 
stated that he did not have anything else to submit.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
November 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
However, the Board is satisfied that the letters, the 
veteran's testimony at two hearings, and the actions before 
the Court make clear the VA has otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  The veteran has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to service connection. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, with actual knowledge of what he needs to 
submit, rebutting any presumption of prejudice.  Statements 
from the veteran or his representative to the Board and Court 
clearly support this finding.  As such, even if there were 
some type of problem with the notice provided by the RO, the 
Board finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, VA 
examinations, and private medical records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and private medical records.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4).  As service and post-service medical 
records have been found by the Board to provide no basis to 
grant this claim, and have been found to provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

The parties of the joint motion appear to dispute this 
finding, as cited in the April 2006 Board decision.  In 
particular, the Board is required to determine whether the 
veteran's lay evidence, if credible, and coupled with Dr. 
"M.'s" report, requires the VA to furnish a medical 
examination.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board rejects the joint motion's judgment that Dr. M.'s 
report provides a basis to find point (3), an "indication" 
that the disability at issue may be associated with service.  
In fact, based on the facts as cited by the joint motion, the 
Board finds that this report provides evidence against the 
veteran's claim.
  
The March 1998 report of Dr. M. (in the future, it would be 
of great assistance to the Board if the parties of the joint 
motion cite the date of the report, as well as the name of 
the health care provider, as the Board does not have access 
to the record as organized by the Court), the doctor cites to 
an approximately 20 year or more history of asbestos exposure 
following service in 1964.  The examiner also notes a history 
of smoking.  Importantly, the doctor makes no reference to 
the veteran's military service.  A latency period of greater 
than 15 years would indicate a range of exposure well inside 
the veteran's post-service activities. 

Further, it appears that based on this medical report, the 
veteran's attorney, David M. Lipman, is still actively 
pursuing a claim against General Electric (see Attorney 
Lipman's February 2006 letter to the veteran, contained with 
the claims file, on page two) based on the veteran's post-
service asbestos exposure.  The February 2006 settlement 
report from Attorney Lipman cited numerous lawsuits against 
post-service employers or those who manufacture asbestos.  
The Board finds this report provides more evidence against 
this claim.

Even if the Board concedes point (3) of the McLendon test, 
the Board finds sufficient competent medical evidence on file 
for the VA to make a decision on the claim.  The service and 
post-service treatment records, along with extensive exposure 
to asbestos after service, leads to the conclusion that the 
veteran's post-service asbestos exposure has caused his 
current disability.  The Board finds that the veteran's 
"significant" post-service exposure, along with limited (if 
any) service exposure (for reasons cited above), provides a 
basis to find that the preponderance of evidence is against 
this claim and that a VA examination is not warranted.

The standards of  McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
occurred following service.  In the absence of evidence of an 
in-service disease or injury, in light of "significant" (as 
cited by Dr. M.'s report) exposure to asbestos for many years 
after service (much longer than during service), and in light 
of the Board's finding that there was no "extensive" 
exposure to asbestos during service, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  

In other words, any medical opinion which provided a nexus 
between the veteran's claimed disability and his military 
service would necessarily be based solely on the veteran's 
uncorroborated theories regarding exposure to asbestos during 
service, as oppose to the significant asbestos exposure after 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant (or, in this case, an unsubstantiated theory) is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)

In this case, the Board has found significant exposure to 
asbestos after service, and no extensive exposure to asbestos 
during service.  Based on these findings, a medical opinion 
would serve no constructive purpose. 

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  The Board makes such a finding in 
this case. 

The Board asks the veteran, the parties of the joint motion, 
and the Court to carefully review the facts of the case.  If 
this case were to be remanded for an examination, any medical 
opinion (based on the facts of this case) that provides any 
evidence in support of this claim would be based to total 
conjecture.  Further efforts to attempt to determine the 
exact exposure of the veteran during service more than 40 
years ago would lead nowhere.  The Board believes it can not 
remand a case to the RO for no constructive purpose.  Given 
the facts of this case, it is more likely than not that the 
veteran's "significant" and long term exposure to asbestos 
following service has caused his current disability and that 
further development of this claim would not aid in 
substantiating this claim.

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


